DENY and Opinion Filed November 10, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00230-CV

                        IN RE NOE D. FLORES, Relator

          Original Proceeding from the 199th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 199-51283-2013

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Goldstein
                           Opinion by Justice Goldstein
      In this original proceeding, relator challenges the trial court’s: (1) denial of

his petition for writ of habeas corpus and writ of attachment; and (2) denial of his

motion to dismiss for the real party of interest’s lack of standing. Entitlement to

mandamus relief requires relator to show that the trial court clearly abused its

discretion and that he lacks an adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Based on our review of the petition for writ of mandamus, real party’s

response, and the record, we conclude that relator has failed to show a clear abuse
of discretion. Accordingly, we deny the petition for writ of mandamus. See TEX. R.

APP. P. 52.8(a).



                                         /Bonnie Lee Goldstein/
                                         BONNIE LEE GOLDSTEIN
                                         JUSTICE



210230F.P05




                                       –2–